PER CURIAM.
This court declines to consider the appeal in this case upon the record presented, the same being incomplete under rule 41, which provides that, upon an appeal from a judgment, the papers in the record shall be either certified or stipulated copies of the notice of appeal and judgment roll in the court below. There is no copy of the judgment roll in the county court in the record. That judgment roll must contain, when printed, a return by the municipal court of the proceedings had in that court, together with its judgment. There is no copy of the judgment of the municipal court contained in the record, and no return whatever from that court.